DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transmission system for transmission of the vertical movements of said sash in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of applicant’s disclosure as originally filed, the corresponding structure appears to be a belt wound on a pulley and fixed to a counterweight.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vertical movements of said sash" in claim 1.  There is insufficient antecedent basis for this limitation in the claim because the claim does introduce vertical movements of the sash. For purposes of examination, the limitation will be interpreted as “vertical movements of said sash”.
Claim 2 recites the limitation "located in the side of the…uprights".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a side of the uprights. For purposes of examination, the limitation will be interpreted as “located in a side of the uprights”.
Claim 3 recites the limitation "located in the front part of the …front uprights”.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a front part of the front uprights. For purposes of examination, the limitation will be interpreted as “located in a front part of the front uprights”.
Claim 4 recites the limitation "the corresponding longitudinal first edge of said upright" and “the corresponding longitudinal second edge of the same upright”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce corresponding longitudinal first or second edges. For purposes of examination, the limitation will be interpreted as “a corresponding longitudinal first edge of said upright” and “a corresponding longitudinal second edge of the same upright”.
Claim 5 recites the limitation "said door has a first longitudinal edge with arc-shape”.  There is insufficient antecedent basis for this limitation in the claim because claim 4 also introduces a first longitudinal edge of the door mand it is not clear whether the same edge is being referenced. For purposes of examination, the limitation will be interpreted as “the first longitudinal edge of said door has an arc-shape”.
Claim 6 recites the limitation "opposite the edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because it is not clear as to which “edge” is referenced given that multiple edges have been introduced.
Claim 6 recites the limitation "the relative inner part" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a relative inner part of the internal space.  For purposes of examination, the limitation will be interpreted as “a corresponding inner part”.
Claim 7 recites the limitation "a front door bearing, on its longitudinal edges, tongues".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce the door as having longitudinal edges. For purposes of examination, the limitation will be interpreted as “a front door, bearing, on longitudinal edges thereof, tongues”.
Claim 7 recites the limitation "adapted to snap-couple to the strikers".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce strikers.  For purposes of examination, the limitation will be interpreted as “adapted to snap-couple to strikers”.
Claim 9 recites the limitation "said transmission mechanism".  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a transmission mechanism. For purposes of examination, the limitation will be interpreted as “said transmission system”.
Claim 10 recites the limitations "the respective return pulleys" and “said belt”.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce respective return pulleys or a belt.  For purposes of examination, the limitation will be interpreted as “respective return pulleys for returning a belt”.
Claim 8 is also indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck et al. (US 5,216,782), and further in view of Cox et al. (US 9,674,981).
Regarding Claim 1:  Schenck teaches a fume cupboard comprising:
 a framework with two front uprights (Fig. 1, elements 42 and 43), a rear panel (element 11), two side panels (elements 13 and 16), and upper panel (element 19), and a sash consisting of a frame (element 49) and at least one panel (element 48) for closing an inner chamber of said fume cupboard; and a transmission system (elements 53, 61, 84) for transmission of 
Schenck does not expressly disclose two rear uprights.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck with additional uprights to support the rear of the cupboard. 
Schenck does not expressly disclose that the internal space is closed by a door.  Cox teaches it is known to provide a door (Fig. 7, element 162) to enclose a cable management space in order to access the cables within the space (col. 5, ll. 30-37; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck with a door to allow an operator to access the transmission system components, as suggested by Cox.
Regarding Claims 2 and 3:  Schenck further teaches that the transmission system is located in a side and front part of the uprights (see Fig. 1).
 Regarding Claim 4:  Schenck and Cox teach the elements of Claim 1, as discussed above.  Though Schenck does not expressly disclose a door, Cox is cited for teaching a door to access the internal space housing the transmission system.  Cox teaches that the door has a longitudinal edge provided with a hinge coupling (element 124) and a second longitudinal edge provided with a latch with a corresponding longitudinal edge of the rack (col. 5, ll. 38-44). In the combination of Schenck and Keith, it would have been further obvious to provide the door on a side of the upright and having the hinge coupling to attach the door to the upright, as suggested by Cox.  Though Cox does not expressly disclose that the latch is a snap coupling, Cox 
Regarding Claim 8:  Schenck and Cox teach the elements of Claim 1 as discussed above.  Schenck further teaches that the transmission system comprises a belt (element 55) fixed to the frame and fixed to a counter weight (element 67) with an electric or manual control, and at least one return pulley (element 86) for said belt being furthermore provided pivoted to the uprights of the fume cupboard.
Regarding Claim 9:  Schenck and Cox teach the elements of Claim 8, as discussed above.  Schenck further teaches that the transmission system has a pulley (element 86) for returning the belt inside the front uprights and a pulley (element 82) for returning the belt to the rear.  As discussed above, though Schenck does not expressly disclose rear uprights, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck with additional rear uprights to support the rear of the cupboard. 
Regarding Claim 10:  Schenck and Cox teach the elements of Claim 1, as discussed above.  Schenck further teaches a synchronization shaft (element 69) for synchronizing the movements of said transmission systems housed in the uprights of the fume cupboard in which the opposite ends of the shaft are fixed to respective return pulleys for returning the belt in the corresponding front uprights.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck et al. (US 5,216,782) and Cox et al. (US 9,674,981) as applied above, and further in view of Kim et al. (US 2004/0083769).
Regarding Claim 5:  Schenck and Cox teach the elements of Claim 4 as discussed above.  Cox teaches that the door has a longitudinal edge provided with a hinge coupling (element 124) and a second longitudinal edge provided with a latch with a corresponding longitudinal edge of the rack (col. 5, ll. 38-44). Cox does not expressly disclose the arc-shape housed inside a seat of corresponding shape on a respective edge of the upright.  However, Kim teaches a hinge structure on a door comprising an arc shape housed on a corresponding arc-shape seat of a frame (see Fig. 2, element 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck and Cox with a hinge having the arc-shape as it is well known and conventionally used for the same purpose of pivoting a door, as taught by Kim.
Regarding Claim 6:  Schenck, Cox, and Kim teach the elements of Claim 6 as discussed above.  Cox teaches that a second opposite longitudinal edge of the door is provided with a latch coupling, but does not expressly disclose the tooth snap coupling as claimed.  However, Kim further teaches that the door is provided with a tooth (Fig. 4, element 31) to snap-couple with a corresponding counter element (element 22h) provided on a corresponding inner part of the frame to secure the door closed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck, Cox, and Kim with a tooth snap coupling in order to secure the door closed, as taught by Kim.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck et al. (US 5,216,782), and further in view of Rosenberg et al. (US 2017/0331268).
Regarding Claim 1:  Schenck teaches a fume cupboard comprising:
 a framework with two front uprights (Fig. 1, elements 42 and 43), a rear panel (element 11), two side panels (elements 13 and 16), and upper panel (element 19), and a sash consisting of a frame (element 49) and at least one panel (element 48) for closing an inner chamber of said fume cupboard; and a transmission system (elements 53, 61, 84) for transmission of vertical movements of the sash located inside the front uprights, the uprights having an interior space (see Fig. 1) for housing said transmission system. 
Schenck does not expressly disclose two rear uprights.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck with additional uprights to support the rear of the cupboard. 
Schenck does not expressly disclose that the internal space is closed by a door.  Rosenberg teaches it is known to provide a door (e.g., Fig. 10A, element 110) to enclose a cable management space in order to access the cables within the space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schenck with a door to allow an operator to access the transmission system components, as suggested by Rosenberg.
Regarding Claim 7:  Schenck and Rosenberg teach the elements of Claim 1 as discussed above.  Rosenberg is cited for teaching a door to access the internal space, and further teaches the door comprises tongues (elements 106) to snap couple the door to the frame.  Although 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714